Citation Nr: 1242667	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-15 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for cervical and lumbar strains.

2.  Entitlement to service connection for an unspecified traumatic knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978, and he had periods of service in the California Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran's claims were remanded by the Board in May 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his preexisting cervical and lumbar strains were aggravated by active duty service and caused a knee injury.  The record indicates that the Veteran injured his cervical and lumbar areas in a motor vehicle accident at his civilian employment on September 18, 2001.  The Veteran asserts that he was then called to active duty, and that on October 11, 2001, he slipped resulting in additional injury. 

In May 2011 the Board remanded the Veteran's claim in order to obtain documentation of the Veteran's periods of service in 2001, whether active duty for training (ACDUTRA), inactive duty training (INACDUTRA), or Federal Emergency active duty.  The documents obtained include an Army National Guard Retirement Points History Statement.  This document indicates that from May 23, 2001, to December 12, 2001, the Veteran earned 23 inactive duty training points and 15 active duty for training points; however, there is no documentation as to actual dates the Veteran was on ACDUTRA or INACDUTRA during this time frame.  The Board recognizes that the RO attempted to obtain this information without success; however, there is no indication that the RO attempted to obtain this information by the use of payroll records.

A June 2003 medical report by Edwin Gromis., M. D., indicates review of an October 12, 2001, medical report of a Dr. Laughlin and review of medical records of Gerardo Guevara, a chiropractor, dated October 16, November 15, and December 13, 2001.  These records have not been requested or obtained and are pertinent to the Veteran's claimed injury on October 11, 2001.  Copies of these pertinent medical records should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain verification of the Veteran's dates of service (ACDUTRA, INACDUTRA, and Federal Emergency active duty) from May 23, 2001, to December 12, 2001.  If usual sources are unhelpful, obtain this information by contacting the Defense Finance and Accounting Service and request that through the use of payroll records they help identify each and every date of the Veteran's service from May 23, 2001, to December 12. 2001.

2.  Send the Veteran authorization forms to fill out so that copies of the Veteran's records of treatment by Dr. Laughlin on October 12, 2001, and by Gerardo Guevara, D. C., from October 16, 2001, onward, may be requested.  All copies obtained should be associated with the Veteran's claims file.

3.  After conducting any additional indicated development, the Veteran's claims should be readjudicated.  If any determination remains less than fully favorable to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


